


110 HR 5734 IH: Pedestrian Safety Enhancement Act of

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5734
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Towns (for
			 himself and Mr. Stearns) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Transportation to study and
		  establish a motor vehicle safety standard that provides for a means of alerting
		  blind and other pedestrians of motor vehicle operation.
	
	
		1.Short titleThis Act may be cited as the
			 Pedestrian Safety Enhancement Act of
			 2008.
		2.DefinitionsAs used in this Act—
			(1)the term
			 Secretary means the Secretary of Transportation; and
			(2)the term
			 motor vehicle has the meaning given such term in section
			 30102(a)(6) of title 49, United States Code.
			3.FindingsCongress finds that—
			(1)motor vehicles
			 designed to provide the desirable benefits of reducing harmful pollutants and
			 operating with greater fuel efficiency include gasoline-electric hybrid and
			 electric-only vehicles, and in the foreseeable future may include vehicles
			 powered by hydrogen fuel cell and other engine designs that rely on fuels and
			 technologies other than the gasoline-powered internal combustion engine;
			(2)these vehicle
			 engine designs operate or are likely to operate with virtually no sound being
			 produced by the vehicle;
			(3)the total number
			 of hybrid motor vehicles sold per year in the United States is growing
			 dramatically, and may someday equal or exceed the number of internal combustion
			 engine motor vehicles on the Nation’s roads;
			(4)blind pedestrians
			 cannot locate and evaluate traffic by sight and instead must listen to traffic
			 to discern its speed, direction, and other attributes in order to travel safely
			 and independently;
			(5)other people,
			 including pedestrians who are not blind, bicyclists, runners, and small
			 children, benefit from multi-sensory information available from vehicle
			 traffic, including the sound of vehicle engines;
			(6)when operating on
			 their electric engines, hybrid vehicles cannot be heard by blind people and
			 others, rendering such vehicles extremely dangerous when driving on the street,
			 emerging from driveways, moving through parking lots, and in other situations
			 where pedestrians and vehicles come into proximity with each other;
			(7)failure to take
			 immediate action assuring that blind pedestrians can hear hybrid and other
			 silent vehicles in all phases of their operation will inevitably lead to
			 pedestrian injuries and fatalities; and
			(8)such accidents are
			 preventable through vehicle designs which take into account the multi-sensory
			 nature of traffic detection and avoidance, and require that vehicles emit a
			 minimum level of sound designed to alert all pedestrians, especially blind
			 pedestrians, to the presence of such vehicles.
			4.Study of method
			 to protect blind and other pedestrians
			(a)Required
			 studyNot later than 90 days
			 following enactment of this Act, the Secretary shall conduct a study to—
				(1)determine the most
			 practical means of assuring that blind and other pedestrians receive
			 substantially similar information to information such pedestrians receive from
			 sound emitted by vehicles that use internal combustion engines;
				(2)determine the
			 minimum level of sound emitted from a motor vehicle that is necessary to
			 provide blind pedestrians with the information needed to make safe travel
			 judgments; and
				(3)consider whether
			 the minimum level of sound requirement or another method that conveys
			 information essential for pedestrian safety provides the most reliable
			 information to support safe travel of blind and other pedestrians,
			 including—
					(A)which method
			 provides blind and other pedestrians the greatest amount of information
			 regarding location, motion, speed, and direction of travel of a motor
			 vehicle;
					(B)the cost and
			 feasibility of each method, including the cost and feasibility of equipping
			 each individual pedestrian with any technology necessary to receive
			 information; and
					(C)which method
			 assures the least reliance by blind and other pedestrians upon technology they
			 must possess when traveling and thereby provides the greatest amount of
			 independence and opportunity for spontaneous travel for these pedestrians.
					(b)Required
			 consultationWhen conducting the study, the Secretary
			 shall—
				(1)review all
			 available research regarding the effect of traffic sounds on pedestrian safety,
			 and commission such research as may be necessary;
				(2)consult consumer
			 groups representing individuals who are blind, other pedestrians, cyclists, and
			 advocates for children; and
				(3)consult with
			 automobile manufacturers and professional organizations representing them.
				(c)ReportThe
			 Secretary shall complete the study within 2 years of its commencement and shall
			 transmit a report of the findings to Congress.
			5.Minimum sound
			 requirement for motor vehiclesNot later than 90 days after conclusion of
			 the study required under section 4, the Secretary shall promulgate a motor
			 vehicle safety standard under section 30111 of title 49, United States Code, to
			 establish a method for alerting blind and other pedestrians of the presence and
			 operation of nearby motor vehicles to enable such pedestrians to travel safely
			 and independently in urban, rural, and residential environments. Such standard
			 shall provide that every motor vehicle be equipped with a method—
			(1)to provide blind and other pedestrians with
			 a non-visual alert regarding the location, motion, speed, and direction of
			 travel of a motor vehicle that provides substantially the same protection of
			 such pedestrians as that provided by a motor vehicle with an internal
			 combustion engine; and
			(2)that will permit a blind or other
			 pedestrian to determine the location, motion, speed, and direction of travel of
			 a motor vehicle with substantially the same degree of certainty as such
			 pedestrians are able to determine the location, motion, speed, and direction of
			 travel of a motor vehicle with an internal combustion engine.
			6.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary of Transportation such sums as
			 may be necessary to carry out this Act.
		7.Effective
			 dateThe standard promulgated
			 under section 5 shall apply to all new motor vehicles manufactured or sold in
			 the United States beginning on that date that is 2 years after the issuance of
			 such standard.
		
